UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 1-14105 AVALON HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Ohio 34-1863889 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One American Way, Warren, Ohio 44484-5555 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (330) 856-8800 Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐Accelerated filer ☐ Non-accelerated filer ☐Smaller reporting company ☑ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐No ☑ The registrant had 3,191,100 shares of its Class A Common Stock and 612,231 shares of its Class B Common Stock outstanding as of August 8, 2013. AVALON HOLDINGS CORPORATION AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Balance Sheets at June 30, 2013 (Unaudited) and December 31, 2012 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Changes in Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8-K 22 SIGNATURE 23 PART I. FINANCIAL INFORMATION Item 1. Financial Statements AVALON HOLDINGS CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Net operating revenues $ Costs and expenses: Costs of operations Depreciation and amortization Selling, general and administrative expenses 1,781 Operating income (loss) 226 ) Other income (expense): Interest expense (5 ) (4 ) ) (7 ) Interest income 1 1 1 2 Other income, net 97 70 Income (loss) before income taxes 489 ( 83 ) Provision for income taxes 30 19 59 36 Net income (loss) $ ) Net Income (loss) per share – basic $ ) Net Income (loss) per share – diluted $ .11 $ $ .08 $ ) Weighted average shares outstanding – basic Weighted average shares outstanding – diluted See accompanying notes to condensed consolidated financial statements . 3 AVALON HOLDINGS CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except per share amounts) June 30, December 31, (Unaudited) Assets: Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Refundable income taxes 9 9 Other current assets Total current assets Property and equipment, less accumulated depreciation and amortization of $13,025 in 2013 and $12,524 in 2012 Leased property under capital leases, less accumulated depreciation and amortization of $3,147 in 2013 and $2,905 in 2012 Noncurrent deferred tax assets 8 8 Other assets, net Total assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Current portion of obligations under capital leases $ 55 $ 2 Accounts payable Accrued payroll and other compensation Accrued income taxes 14 2 Other accrued taxes Deferred revenues Other liabilities and accrued expenses Total current liabilities Obligations under capital leases Shareholders’ Equity: Class A Common Stock, $.01 par value 32 32 Class B Common Stock, $.01 par value 6 6 Paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 AVALON HOLDINGS CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended June 30, Operating activities: Net income (loss) $ $ ) Reconciliation of income (loss) to cash provided by (used in) operating activities: Depreciation and amortization Compensation costs – stock options 53 Provision for losses on accounts receivable 8 19 Gain from disposal of property and equipment ) (1 ) Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses 5 ) Other current assets ) ) Other assets, net (2 ) ) Accounts payable ) Accrued payroll and other compensation ) Accrued income taxes 12 ) Other accrued taxes ) ) Deferred revenues Other liabilities and accrued expenses 86 Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from disposal of property and equipment 20 3 Net cash used in investing activities ) ) Financing activities: Principal payments on capital lease obligations ) — Contribution to paid-in capital 7 — Net cash used in financing activities ) — Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Significant non-cash investing activities and financing activities: Capital lease obligations incurred $ $ — See accompanying notes to condensed consolidated financial statements. 5 AVALON HOLDINGS CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) June 30, 2013 Note 1. Basis of Presentation The unaudited condensed consolidated financial statements of Avalon Holdings Corporation and subsidiaries (collectively “Avalon”) and related notes included herein have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted consistent with such rules and regulations. The accompanying unaudited condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and related notes included in Avalon’s 2012 Annual Report to Shareholders. In the opinion of management, these unaudited condensed consolidated financial statements include all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position of Avalon as of June 30, 2013, and the results of its operations and cash flows for the interim periods presented. The operating results for the interim periods are not necessarily indicative of the results to be expected for the full year. Avalon evaluated subsequent events through the date the financial statements were issued. Note 2. Net Income (Loss) per Share Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the periods presented, which was 3,803,331 for each period. Diluted net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding plus any weighted common equivalent shares determined to be outstanding during the period using the treasury method. The weighted common equivalent shares included in the calculation are related to stock options granted by Avalon where the weighted average market price of Avalon’s common stock for the period presented is greater than the option exercise price of the stock option. For the three months ended June 30, 2013 and 2012, the dilutive weighted average number of shares outstanding was 4,018,481 and 4,107,945, respectively. For the six months ended June 30, 2013, the dilutive weighted average number of shares outstanding was 4,038,953. For the six months ended June 30, 2012, the diluted per share amounts reported are equal to basic per share amounts because Avalon was in a net loss position and as a result, such dilution would be considered anti-dilutive. Assuming dilution, the weighted average number of common shares outstanding for the six months ended June 30, 2012 was 4,070,087. 6 Note 3. Credit Facility Avalon currently has a $1.0 million unsecured line of credit agreement with The Huntington National Bank. Avalon has never borrowed monies under the line of credit. Interest on borrowings accrues at LIBOR plus 1.75%. The agreement provides for a minimum interest rate of 3.25%. The line of credit is renewed annually and contains certain financial and other covenants, customary representations, warranties and events of defaults. At June 30, 2013 and December 31, 2012, there were no borrowings under the line of credit. Note 4. Income Taxes Avalon recorded net income of $.5 million in the second quarter of 2013 compared with net income of $.3 million in the second quarter of 2012. Avalon recorded a state income tax provision in both the second quarter of 2013 and 2012, which was related entirely to the waste management and brokerage operations. Excluding the effect of this state tax provision, Avalon’s overall effective tax rate was 0% in the second quarter of 2013 and 2012. The income tax provision recorded for both the second quarter of 2013 and 2012 was offset by a change in the valuation allowance. The overall effective tax rate is different than statutory rates primarily due to a change in the valuation allowance. A valuation allowance is provided when it is more likely than not that deferred tax assets relating to certain federal and state loss carryforwards will not be realized. Avalon continues to maintain a valuation allowance against the majority of its deferred tax amounts until it is evident that the deferred tax asset will be utilized in the future. Avalon recorded net income of $.3 million for the first six months of 2013 compared with a net loss of $.1 million for the first six months of 2012. Excluding the effect of the state income tax provisions relating to the waste management and brokerage operations, Avalon’s overall effective tax rate was 0% in the first six months of 2013 and 2012. The income tax provision for the first six months of 2013 and the income tax benefit for the first six months of 2012 were offset by a change in the valuation allowance. The overall effective tax rate is different than statutory rates primarily due to a change in the valuation allowance. A valuation allowance is provided when it is more likely than not that deferred tax assets relating to certain federal and state loss carryforwards will not be realized. Avalon continues to maintain a valuation allowance against the majority of its deferred tax amounts until it is evident that the deferred tax asset will be utilized in the future. Note 5. Long-term Incentive Plan The purpose of the Avalon Holdings Corporation 2009 Long-term Incentive Plan (the “Plan”) is (a) to improve individual employee performance by providing long-term incentives and rewards to employees of Avalon, (b) to assist Avalon in attracting, retaining and motivating employees and non-employee directors with experience and ability, and (c) to associate the interests of such employees and directors with those of the Avalon shareholders. Under the Plan, 1,300,000 shares have been reserved for the issuance of stock options. At June 30, 2013 there were 760,000 options outstanding. The stock options, vest ratably over a five year period and have a contractual term of ten years from the date of grant. At the end of each contractual vesting period, the share price of the Avalon common stock, traded on a public stock exchange (NYSE Amex), must reach a predetermined price within three years following such contractual vesting period before the stock options are exercisable (See table below). If the Avalon common stock price does not reach the predetermined price, the stock options will either be cancelled or the period will be extended at the discretion of the Board of Directors. 7 The Monte Carlo Simulation was selected to determine the fair value because it incorporates six minimum considerations; 1) the exercise price of the option, 2) the expected term of the option, taking into account both the contractual term of the option, the effects of employees’ expected exercise and post-vesting employment termination behavior, as well as the possibility of change in control events during the contractual term of the option agreements, 3) the current fair value of the underlying equity, 4) the expected volatility of the value of the underlying share for the expected term of the option, 5) the expected dividends on the underlying share for the expected term of the option and 6) the risk-free interest rate(s) for the expected term of the option. The expected term, or time until the option is exercised is typically based on historical exercising behavior of previous option holders of a company’s stock. Due to the fact that no options have been exercised as of yet, and therefore no historical exercising behavior available, an alternative method was used. Because of the nature of the vesting as described above, the options were separated into five blocks, with each block having its own vesting period and expected term. Assuming the vesting occurs ratably over the vesting period for each option block, the average vesting term (requisite service period) for each option block was calculated to be 2.54, 3.54, 4.54, 5.54 and 6.54 years for option blocks 1 through 5, respectively. As such, the expected terms were calculated to be 6.27, 6.77, 7.27, 7.77 and 8.27 years, for option blocks 1 through 5, respectively. The current fair value of the underlying equity was determined to be equal to Avalon’s publicly traded stock price as of the grant dates times the sum of the Class A and Class B common shares outstanding. The expected volatility was based on the observed volatility of Avalon common stock for a five year period prior to the grant dates. The expected volatility that was used ranged from 60.9% to 61.7% with a weighted average expected volatility of 61.2%. There were no expected dividends and the risk-free interest rate(s), which ranged from 2.06% to 2.28%, were based on yield data for U. S. Treasury securities over a period consistent with the expected term. The following information is a summary of the stock option activity: Options outstanding at January 1, 2013 Options forfeited 0 Options cancelled 0 2013 Options granted 0 Total options outstanding at June 30, 2013 Options Vested Options Exercisable Number of Options Granted Weighted Average Exercise Price Weighted Average Fair Value at Grant Date $ $ 8 The stock options vest and become exercisable based upon achieving two critical metrics as follows: 1) Contract Vesting Term: The stock options vest ratably over a five year period. 2) The Avalon common stock price traded on a public stock exchange (NYSE Amex) must reach the predetermined vesting price within three years after the options become vested under the Contract Vesting Term. The table below represents the period and predetermined stock price needed for vesting. Begins Vesting Ends Vesting Predetermined Vesting Price Block 1 12 mo. after Grant Dates 48 mo. after Grant Dates $ Block 2 24 mo. after Grant Dates 60 mo. after Grant Dates $ Block 3 36 mo. after Grant Dates 72 mo. after Grant Dates $ 6.43 Block 4 48 mo. after Grant Dates 84 mo. after Grant Dates $ Block 5 60 mo. after Grant Dates 96 mo. after Grant Dates $ Compensation cost was approximately $26,000 and $27,000 for the three months ended June 30, 2013 and 2012, respectively, and $53,000 and $180,000 for the six months ended June 30, 2013 and 2012, respectively, based upon the estimated fair value calculation. The increase in compensation expense for the six months ended June 30, 2012 was due to the fact that during the first quarter of 2012, the predetermined vesting prices of $3.43 and $4.69 for the Avalon common stock were reached for Block 1 and Block 2. Therefore, any options that had vested in Block 1 and Block 2 became exercisable and the remaining compensation expense relating to those exercisable options was recognized in the first quarter of 2012. The deferred tax benefit recorded was offset by an increase to the valuation allowance. As of June 30, 2013, there was approximately $.2 million of total unrecognized compensation costs related to non-vested share-based compensation arrangements granted under the Plan. That cost is expected to be recognized over a weighted-average period of 2.49 years. Note 6. Legal Matters In the ordinary course of conducting its business, Avalon becomes involved in lawsuits, administrative proceedings and governmental investigations, including those related to environmental matters. Some of these proceedings may result in fines, penalties or judgments being assessed against Avalon which, from time to time, may have an impact on its business and financial condition. Although the outcome of such lawsuits or other proceedings cannot be predicted with certainty, Avalon does not believe that any uninsured ultimate liabilities, fines or penalties resulting from such pending proceedings, individually or in the aggregate, will have a material adverse effect on its liquidity, financial position or results of operations. 9 Note 7. Business Segment Information Avalon’s reportable segments include waste management services and golf and related operations. In determining the segment information, Avalon considered its operating and management structure and the types of information subject to regular review by its “chief operating decision maker.” On this basis, Avalon’s reportable segments include waste management services and golf and related operations. Avalon accounts for intersegment net operating revenues as if the transactions were to third parties. The segment disclosures are presented on this basis for all years presented. Avalon’s primary business segment, the waste management services segment, provides hazardous and nonhazardous waste disposal brokerage and management services to industrial, commercial, municipal and governmental customers, manages a captive landfill for an industrial customer and sells construction mats. The golf and related operations segment includes the operations of golf courses, clubhouses that provide recreational, dining and banquet facilities and a travel agency. Revenue for the golf and related operations segment consists primarily of membership dues, green fees, cart rentals, merchandise, and food and beverage sales. Revenue related to membership dues are recognized proportionately over twelve months. The unrecognized or deferred revenues relating to membership dues at June 30, 2013 and December 31, 2012 were $3.1 million and $2.2 million, respectively. Avalon does not have significant operations located outside the United States and, accordingly, geographical segment information is not presented. For the six months ended June 30, 2013, one customer accounted for approximately 17.4% of Avalon’s consolidated net operating revenues and 21.4% of the waste management services segment’s net operating revenues. At June 30, 2013, such customer accounted for approximately 18.5% of the consolidated accounts receivable balance. For the six months ended June 30, 2012, no customer accounted for 10% of Avalon’s consolidated net operating revenues. 10 The accounting policies of the segments are consistent with those described for the consolidated financial statements in the summary of significant accounting policies. Avalon measures segment profit for internal reporting purposes as income (loss) before taxes. Business segment information including the reconciliation of segment income before taxes to income (loss) before taxes is as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, 2012 Net operating revenues from: Waste management services: External customers revenues $ Intersegment revenues — 1 — 1 Total waste management services Golf and related operations: External customers revenues Intersegment revenues 27 28 38 38 Total golf and related operations Segment operating revenues Intersegment eliminations ) Total net operating revenues $ Income (loss) before taxes: Waste management services $ Golf and related operations 91 ) ) Segment income before taxes Corporate interest income 1 1 1 2 Corporate other income, net 9 8 18 17 General corporate expenses ) Income (loss) before taxes $ ) Interest income: Waste management services $ — $ — $ — $ — Golf and related operations — Corporate 1 1 1 2 Total $ 1 $ 1 $ 1 $ 2 June 30, December 31, Identifiable assets: Waste management services $ $ Golf and related operations Corporate Subtotal Elimination of intersegment receivables ) ) Total $ $ In comparing the identifiable assets at June 30, 2013 with those at December 31, 2012, the increase in identifiable assets of the waste management services segment of $1.7 million is primarily due to an increase in accounts receivable as a result of higher net operating revenues of the waste brokerage and management services business in the second quarter of 2013 compared with the fourth quarter of 2012. Net operating revenues of the waste brokerage and management services business were $11.5 million in the second quarter of 2013 compared with $9.1 million in the fourth quarter of 2012. The increase in identifiable assets of the golf and related operations segment of $.7 million is primarily due to an increase in accounts receivable at June 30, 2013 compared with December 31, 2012 as a result of increased net operating revenues in the second quarter of 2013 compared to the fourth quarter of 2012. Net operating revenues of the golf and related operations segment were $3.7 million in the second quarter of 2013 compared with $2.5 million in the fourth quarter of 2012. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information which management believes is relevant to an assessment and understanding of the operations and financial condition of Avalon Holdings Corporation and its subsidiaries. As used in this report, the term “Avalon” means Avalon Holdings Corporation and its wholly owned subsidiaries, taken as a whole, unless the context indicates otherwise. Statements included in Management’s Discussion and Analysis of Financial Condition and Results of Operations which are not historical in nature are intended to be, and are hereby identified as, “forward looking statements’. Avalon cautions readers that forward looking statements, including, without limitation, those relating to Avalon’s future business prospects, revenues, working capital, liquidity, capital needs, interest costs, and income, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward looking statements, due to risks and factors identified herein and from time to time in Avalon’s reports filed with the Securities and Exchange Commission. Liquidity and Capital Resources For the first six months of 2013, Avalon utilized cash provided from operations to fund capital expenditures and meet operating needs. Avalon’s aggregate capital expenditures in 2013 are expected to be in the range of $.7 million to $1.0 million. Such expenditures will principally relate to purchases of equipment for the golf and related operations, computer equipment and furniture and fixtures. During the first six months of 2013, capital expenditures for Avalon totaled approximately $.4 million, which principally related to purchases of equipment for the golf and related operations, computer equipment and furniture and fixtures. Avalon entered into a long-term agreement with Squaw Creek Country Club to lease and operate its golf course and related facilities. The lease, which commenced November 1, 2003, has an initial term of ten (10) years with four (4) consecutive ten (10) year renewal term options unilaterally exercisable by Avalon. Under the lease, Avalon is obligated to pay $15,000 in annual rent and make leasehold improvements of $150,000 per year. Amounts expended by Avalon for leasehold improvements during a given year in excess of $150,000 will be carried forward and applied to future leasehold improvement obligations. Based upon the amount of leasehold improvements already made and leasehold improvements anticipated to be made in the future, Avalon expects to exercise all of its renewal options. Working capital was $8.8 million at June 30, 2013 compared with $8.1 million at December 31, 2012. The increase in accounts receivable at June 30, 2013 compared with December 31, 2012 is primarily due to higher net operating revenues of both the waste management services segment and the golf and related operations segment in the second quarter of 2013 compared with the fourth quarter of 2012. The waste management services segment recorded net operating revenues of $12.1 million in the second quarter of 2013 compared with $9.7 million in the fourth quarter of 2012, while the golf and related operations segment recorded net operating revenues of $3.7 million in the second quarter of 2013 compared with $2.5 million in the fourth quarter of 2012. 12 The increase in other current assets at June 30, 2013 compared with December 31, 2012 is primarily due to higher food and beverage and merchandise inventories for the golf and related operations segment during the golf season. The increase in accounts payable at June 30, 2013 compared with December 31, 2012 is primarily due to an increase in amounts due disposal facilities and transportation carriers of the waste brokerage and management services as a result of significantly higher net operating revenues of the waste brokerage and management services business in the second quarter of 2013 compared with the fourth quarter of 2012 and the timing of payments to vendors in the ordinary course of business. In addition, the accounts payable of the golf and related operations segment increased at June 30, 2013 compared with December 31, 2012 as a result of merchandise inventory purchases for the pro shops. The increase in accrued payroll and other compensation is primarily due to accrued bonuses and incentives of the waste brokerage and management services business in the second quarter of 2013 compared with those accrued at December 31, 2012. The increase in deferred revenues at June 30, 2013 compared with December 31, 2012 is a result of an increase in the number of members of the Avalon Golf and Country Club. Revenues related to membership dues are recognized proportionately over twelve months based upon the anniversary date of each membership. Such deferred revenues increased to $3.1 million at June 30, 2013 compared with $2.2 million at December 31, 2012. Management believes that anticipated cash provided from future operations, existing working capital, as well as Avalon’s ability to incur indebtedness, will be, for the foreseeable future, sufficient to meet operating requirements and fund capital expenditure programs. Growth Strategy: Our growth strategy for the waste management services segment will focus on increasing revenue, gaining market share and enhancing shareholder value through internal growth. Although we are a waste management services company, we do not own any landfills or provide waste collection services. However, because of our many relationships with various disposal facilities and transporters, we are able to be more flexible and provide alternative solutions to a customer’s waste disposal or recycling needs. We intend to capitalize on our management and sales staff which has extensive experience in all aspects of the waste business. As such, we intend to manage our internal growth as follows: • Sales and Marketing Activities . We will focus on retaining existing customers and obtaining new business through our well-managed sales and marketing activities. We seek to manage our sales and marketing activities to enable us to capitalize on our position in many of the markets in which we operate. We provide a tailored program to all of our customers in response to their particular needs. We accomplish this by centralizing services to effectively manage their needs, such as minimizing their procurement costs. We currently have a number of professional sales and marketing employees in the field who are compensated using a commission structure that is focused on generating high levels of quality revenue. For the most part, these employees directly solicit business from existing and prospective customers. We emphasize our rate and cost structures when we train new and existing sales personnel. We intend to hire additional qualified professional sales personnel to expand into different geographical areas. 13 • Pricing Activities . We seek to secure price increases necessary to offset increased costs, and when possible, to increase prices to improve our operating margins. • Long-Term Agreements . We seek to obtain long-term agreements with all of our customers. By obtaining such long-term agreements, we will have the opportunity to grow our revenue base at the same rate as the underlying revenue growth of these customers. We believe this positions us to minimize revenue deterioration and experience internal growth rates that are generally higher than our industry’s overall growth rate. Additionally, we believe that by securing a base of long-term recurring revenue, we are better able to protect our market position from competition and our business may be less susceptible to downturns in economic conditions. • Development Activities . We will seek to identify opportunities to further position us as an integrated service provider in markets where we provide services. In addition, we will continue to utilize the extensive experience of our management and sales staff to bid on significant one-time projects and those that require special expertise. Where appropriate, we may seek to obtain permits that would provide vertically integrated waste services or expand the service offerings or leverage our existing volumes with current vendors to provide for long term, cost competitive strategic positioning within our existing markets. Due to the increase of oil and gas drilling in the Marcellus Shale and Utica Shale regions located in northeast Ohio and western Pennsylvania, Avalon purchased options on a number of properties for the purpose of drilling salt water injection wells for the disposal of the brine waters from the oil and gas drilling. In December 2011, Avalon submitted two applications for permits to the Ohio Department of Natural Resources (the “ODNR”) to drill and operate salt water injection wells. The ODNR reviewed the permits and on July 18, 2013, issued Avalon two permits to drill, construct and operate two salt water injection wells. Avalon is currently reviewing the installation requirements and costs to drill and construct the salt water injection facility in accordance with the permits issued by the ODNR. For the golf and related operations, several private country clubs in the northeast Ohio area are experiencing economic difficulties. Avalon believes some of these clubs may represent an attractive investment opportunity. While Avalon has not entered into any pending agreements for acquisitions, it may do so at any time and will continue to consider acquisitions that make economic sense. Such potential acquisitions could be financed by existing working capital, utilizing its line of credit, secured or unsecured debt, issuance of common stock, or issuance of a security with characteristics of both debt and equity, any of which could impact liquidity in the future. 14 Results of Operations Overall performance Net operating revenues in the second quarter of 2013 increased to $15.7 million from $12.6 million in the prior year’s second quarter. The increase is primarily the result of an increase in the net operating revenues of the waste management services segment. Costs of operations increased to $13.0 million in the second quarter of 2013 compared with $10.2 million in the prior year’s second quarter. Such increase is primarily due to the increased net operating revenues of the waste management services segment, which resulted in additional transportation and disposal costs, as these costs vary directly with the associated net operating revenues. Fixed costs relating to depreciation and amortization expense were $.4 million in both the second quarter of 2013 and 2012. Consolidated selling, general and administrative expenses increased to $1.9 million in the second quarter of 2013 compared with $1.8 million in the second quarter of 2012 primarily due to an increase in sales and management bonus incentives of the waste management services segment. Avalon recorded net income of $.5 million, or $.12 per share, in the second quarter of 2013 compared with net income of $.3 million or $.07 per share, in the second quarter of 2012. For the first six months of 2013, net operating revenues increased to $30.4 million from $23.5 million for the first six months of 2012. The increase is primarily the result of an increase in the net operating revenues of the waste management services segment. Costs of operations were $25.6 million for the first six months of 2013 compared with $19.2 million for the first six months of 2012. Such increase is primarily due to the increased net operating revenues of the waste management services segment, which resulted in additional transportation and disposal costs as these costs vary directly with the associated net operating revenues. Fixed costs relating to depreciation and amortization expense were $.8 million for both the first six months of 2013 and 2012. Consolidated selling, general and administrative expenses increased to $3.8 million for the first six months of 2013 compared with $3.7 million for the first six months of 2012 primarily due to an increase in sales and management bonus incentives of the waste management services segment. Avalon recorded net income of $.3 million, or $.08 per share, for the first six months of 2013 compared with a net loss of $.1 million, or $.03 per share, for the first six months of 2012. Performance in the Second Quarter of 2013 compared with the Second Quarter of 2012 Segment performance Segment performance should be read in conjunction with Note 7 to the Condensed Consolidated Financial Statements. Net operating revenues of the waste management services segment increased approximately 33% to $12.1 million in the second quarter of 2013 compared with $9.1 million in the second quarter of the prior year. For the second quarter of 2013, net operating revenues of the waste brokerage and management services business were $11.5 million compared with $8.5 million in the second quarter of 2012, while the net operating revenues of the captive landfill management operations were $.6 million in both the second quarter of 2013 and 2012. In the second quarter of 2013, the waste brokerage and management services business provided a significant amount of managerial, consulting and clerical services for a single customer. The revenues associated with these services amounted to $2.5 million however; the gross margins associated with this type of work were much lower than our traditional waste management services’ margins. Additionally, net operating revenues relating to event work or one-time projects increased almost 37%, while net operating revenues from continuous or ongoing work decreased 8%. Event work is defined as bid projects under contract that occurs on a one-time basis over a short period of time and can fluctuate significantly from quarter to quarter. Although net operating revenues from event work increased significantly, due to the competitiveness in the bidding process for large event work, lower gross margins were needed to win the bids for some of the larger projects. Net operating revenues of the captive landfill are primarily dependent upon the volume of waste generated by the owner of the landfill for whom Avalon manages and operates the facility. As mentioned earlier, the net operating revenues of the captive landfill operations were flat in comparing the second quarter of 2013 with the prior year quarter. 15 Due to the increase in net operating revenues, income before taxes for the waste management services segment increased to $1.0 million in the second quarter of 2013 compared with $.8 million in the second quarter of the prior year. Income before taxes of the waste brokerage and management services business increased to $.9 million for the second quarter of 2013 compared with $.7 million for the second quarter of 2012 primarily as a result of higher net operating revenues. However, due to the aforementioned items regarding gross margins, the average gross margins of the waste brokerage and management services business declined to 16.4% in the second quarter of 2013 compared with 20.5 % in the second quarter of the prior year. Income before taxes of the captive landfill operations was $.1 million in both the second quarter of 2013 and in the prior year quarter. Avalon’s golf and related operations segment consists primarily of golf courses, clubhouses which provide dining and banquet facilities, and a travel agency. Although the golf courses will continue to be available for use by the general public, the primary source of revenues for golf will be generated by the members of the Avalon Golf and Country Club. The average number of members during the second quarter of 2013 increased to 3,653 compared with 3,378 in the prior year’s second quarter. Net operating revenues for the golf and related operations were $3.7 million in the second quarter of 2013 compared with $3.5 million in the second quarter of the prior year. The higher net operating revenues were primarily attributed to the increase in the number of members, which resulted in an increase in the net operating revenues from greens fees, cart rentals, membership dues, food and beverage sales and merchandise sales. Income before taxes of the golf and related operations segment was $.2 million in the second quarter of 2013 compared with income before taxes of $.1 million in the second quarter of 2012. The increase was primarily the result of increased revenues from membership dues. Interest income Interest income was $1,000 in both the second quarter of 2013 and the second quarter of 2012. Other income, net Other income, net was $97,000 in the second quarter of 2013 compared with $70,000 in the second quarter of 2012. General corporate expenses General corporate expenses were $.7 million in the second quarter of 2013 compared with $.6 million in the second quarter of 2012. The increase was primarily the result of increased employee costs. 16 Net income Avalon recorded net income of $.5 million in the second quarter of 2013 compared with net income of $.3 million in the second quarter of 2012. Avalon recorded a state income tax provision in both the second quarter of 2013 and 2012, which was related entirely to the waste management and brokerage operations. Excluding the effect of this state tax provision, Avalon’s overall effective tax rate was 0% in the second quarter of 2013 and 2012. The income tax provision recorded for the second quarter of 2013 and 2012 was offset by a change in the valuation allowance. The overall effective tax rate is different than statutory rates primarily due to a change in the valuation allowance. A valuation allowance is provided when it is more likely than not that deferred tax assets relating to certain federal and state loss carryforwards will not be realized. Avalon continues to maintain a valuation allowance against the majority of its deferred tax amounts until it is evident that the deferred tax asset will be utilized in the future. Performance in the first six months of 2013 compared with the first six months of 2012 Segment performance Segment performance should be read in conjunction with Note 7 to the Condensed Consolidated Financial Statements. Net operating revenues of the waste management services segment increased to $24.7 million in the first six months of 2013 compared with $18.1 million in the first six months of the prior year. For the first six months of 2013, net operating revenues of the waste brokerage and management services business were $23.5 million compared with $16.8 million for the first six months of 2012, while the net operating revenues of the captive landfill management operations were $1.2 million in the first six months of 2013 compared with $1.3 million in the first six months of 2012. In the second quarter of 2013, the waste brokerage and management services business provided a significant amount of managerial, consulting and clerical services for a single customer. The revenues associated with these services amounted to $4.9 million however; as mentioned previously the gross margins associated with this type of work were much lower than our traditional waste management services’ margins. In addition, net operating revenues event work or one-time projects increased almost 30%, while net operating revenues from continuous or ongoing work increased only slightly. Although net operating revenues from event work increased significantly, due to the competitiveness in the bidding process for large event work, lower gross margins were needed to win the bids for some of the larger projects. The net operating revenues of the captive landfill operations decreased due to lower volumes of waste disposed of at the landfill. The volume of waste disposed of is entirely dependent upon the amount of waste generated by the owner of the landfill for whom Avalon manages the facility. Income before taxes for the waste management services segment increased to $1.9 million in the first six months of 2013 compared with $1.5 million in the first six months of the prior year. The increase is primarily due to the increase in net operating revenues of the waste brokerage and management services business. Income before taxes of the waste brokerage and management services business increased to $1.6 million for the first six months of 2013 compared with $1.3 million for the first six months of 2012 primarily as a result of the higher net operating revenues. However, due to the aforementioned items regarding gross margins, the average gross margins of the waste brokerage and management services business declined to 15.6% for the first six months of 2013 compared with 20.1 % for the six months of 2012. Income before taxes of the captive landfill operations was $.3 million in the first six months of 2013 compared with $.2 million in the first six months of 2012. The increase was primarily due to dryer weather conditions, which required less equipment to handle the waste. 17 Net operating revenues of the golf and related operations segment were $5.8 million in the first six months of 2013 compared with $5.5 million in the first six months of 2012. Due to adverse weather conditions, net operating revenues relating to the golf courses, which are located in northeast Ohio and western Pennsylvania, were minimal during the first three months of 2013 and 2012. The higher net operating revenues were primarily attributed to the increase in the number of members, which resulted in an increase in the net operating revenues from greens fees, cart rentals, membership dues, food and beverage sales and merchandise sales. The average number of members during the first six months of 2013 was 3,550 compared with 3,298 in the prior year’s first six months. The golf and related operations segment incurred a loss before taxes of $.2 million for the six months ended June 30, 2013 compared with a loss before taxes of $.3 million for the six months ended June 30, 2012. The improvement was primarily due to the higher net operating revenues from membership dues. Interest income Interest income was $1,000 in the first six months of 2013 compared with $2,000 in the first six months of 2012. The decrease is primarily due to lower average investment rates. Other income, net Other income, net was $.2 million in the first six months of 2013 compared with $.1 million in the first six months of 2012. General corporate expenses General corporate expenses were $1.4 million in both the first six months of 2013 and 2012. Net income Avalon recorded net income of $.3 million in the first six months of 2013 compared with a net loss of $.1 million in the first six months of the prior year. Avalon recorded a state income tax provision in the first six months of 2013 and 2012, which was related entirely to the waste management and brokerage operations. Excluding the effect of this state tax provision, Avalon’s overall effective tax rate was 0% in both the first six months of 2013 and 2012. The income tax provision for the first six months of 2013 and the income tax benefit for the first six months of 2012 were offset by a change in the valuation allowance. A valuation allowance is provided when it is more likely than not that deferred tax assets relating to certain federal and state loss carryforwards will not be realized. The overall effective tax rate differs from statutory rates primarily due to the change in the valuation allowance. 18 T rends and Uncertainties In the ordinary course of conducting its business, Avalon becomes involved in lawsuits, administrative proceedings and governmental investigations, including those relating to environmental matters. Some of these proceedings may result in fines, penalties or judgments being assessed against Avalon which, from time to time, may have an impact on its business and financial condition. Although the outcome of such lawsuits or other proceedings cannot be predicted with certainty, management assesses the probability of loss and accrues a liability as appropriate. Avalon does not believe that any uninsured ultimate liabilities, fines or penalties resulting from such pending proceedings, individually or in the aggregate, will have a material adverse effect on its liquidity, financial position or results of operations. The federal government and numerous state and local governmental bodies are continuing to consider legislation or regulations to either restrict or impede the disposal and/or transportation of waste. A portion of Avalon’s waste brokerage and management services revenues is derived from the disposal and/or transportation of out-of-state waste. Any law or regulation restricting or impeding the transportation of waste or the acceptance of out-of-state waste for disposal could have a negative effect on Avalon. Avalon’s waste brokerage and management services business obtains and retains customers by providing services and identifying cost-efficient disposal options unique to a customer’s needs. Consolidation within the solid waste industry has resulted in reducing the number of disposal options available to waste generators and may cause disposal pricing to increase. Avalon’s waste brokerage and management services business may not be able to pass these price increases onto some of its customers, which, in turn, may adversely impact Avalon’s future financial performance. A significant portion of Avalon’s business is generated from waste brokerage and management services provided to customers and is not subject to long-term contracts. In light of current economic, regulatory and competitive conditions, there can be no assurance that Avalon’s current customers will continue to transact business with Avalon at historical levels. Failure by Avalon to retain its current customers or to replace lost business could adversely impact the future financial performance of Avalon. Avalon’s captive landfill management business is dependent upon a single customer as its sole source of revenue. If the captive landfill management business is unable to retain this customer, Avalon’s future financial performance could be adversely impacted. Economic challenges throughout the industries served by Avalon have resulted in payment defaults by customers. While Avalon continuously endeavors to limit customer credit risks, customer-specific financial downturns are not controllable by management. Significant customer payment defaults would have a material adverse impact upon Avalon’s future financial performance. 19 The Avalon Golf and Country Club has golf courses and clubhouses at each of its three facilities. The Squaw Creek and Sharon facilities each have a swimming pool, a fitness center and dining and banquet facilities. The Squaw Creek facility also has tennis courts. The Avalon Golf and Country Club competes with many public courses and country clubs in the area. Although the golf courses continue to be available for use by the general public, the primary source of revenues will be generated by the members of the Avalon Golf and Country Club. Avalon believes that the combination of these three facilities will result in additional memberships in the Avalon Golf and Country Club. Due to the state of the economy, the ability to retain current members and attract new members has been difficult. Although Avalon has been able to retain and increase the number of members of the Avalon Golf and Country Club, as of June 30, 2013, Avalon has not attained its membership goals. There can be no assurance as to when such goals will be attained and when the golf and related operations will ultimately become profitable. Avalon is continually using different marketing strategies to attract new members, such as local television advertising and various membership promotions. A significant decline in members could adversely affect the future financial performance of Avalon. All three of Avalon’s golf course operations currently hold liquor licenses for their respective facilities. If, for some reason, any one of these facilities were to lose its liquor license, the financial performance of the golf and related operations would be adversely affected. Avalon’s operations are somewhat seasonal in nature since a significant portion of those operations are primarily conducted in selected northeastern and midwestern states. Additionally, Avalon’s golf courses are located in northeast Ohio and western Pennsylvania and are significantly dependent upon weather conditions during the golf season. As a result, Avalon’s financial performance is adversely affected by adverse weather conditions. Item 3. Quantitative and Qualitative Disclosures about Market Risk Avalon does not have significant exposure to changing interest rates. A 10% change in interest rates would have an immaterial effect on Avalon’s income before taxes for the next fiscal year. Avalon currently has no debt outstanding and invests primarily in Certificates of Deposit, U.S. Treasury notes, short-term money market funds and other short-term obligations. Avalon does not undertake any specific actions to cover its exposure to interest rate risk and Avalon is not a party to any interest rate risk management transactions. Avalon does not purchase or hold any derivative financial instruments. Item 4. Controls and Procedures As required by Rule 13a-15 under the Securities Exchange Act of 1934 (the “Exchange Act”), Avalon’s management conducted an evaluation, under the supervision and with the participation of the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of June 30, 2013. For purposes of the foregoing, the term disclosure controls and procedures means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s (“SEC”) rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Avalon’s disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives as outlined above. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that they believe that, as of June 30, 2013 our disclosure controls and procedures were effective at a reasonable assurance level. 20 Changes in Internal Controls over Financial Reporting . There were no changes in our internal controls over financial reporting during the fiscal quarter ended June 30, 2013 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings Reference is made to “Item 3. Legal Proceedings” in Avalon’s Annual Report on Form 10-K for the year ended December 31, 2012 for a description of legal proceedings. Item 2. Changes in Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Mine Safety Disclosures None Item 5. Other Information None Item 6. Exhibits and Reports on Form 8-K (a) Exhibits Exhibit 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 32.2 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 101.INS * XBRL Instance Exhibit 101.SCH * XBRL Taxonomy Extension Schema Exhibit 101.CAL * XBRL Taxonomy Extension Calculation Exhibit 101.DEF * XBRL Taxonomy Extension Definition Exhibit 101.LAB * XBRL Taxonomy Extension Labels Exhibit 101.PRE * XBRL Taxonomy Extension Presentation * XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. (b) Reports on Form 8-K On May 2, 2013, reported the voting results from the Annual Meeting held on April 30, 2013. 22 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AVALON HOLDINGS CORPORATION (Registrant) Date : August 13, 2013 By: /s/Timothy C. Coxson Timothy C. Coxson, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer and Duly Authorized Officer) 23
